Citation Nr: 0813995	
Decision Date: 04/29/08    Archive Date: 05/08/08

DOCKET NO.  04-43 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased (compensable) evaluation, old 
healed scar, cornea.


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from September 1942 through 
July 1945.  The veteran's awards and decorations include the 
Distinguished Flying Cross.  This appeal comes before the 
Board of Veterans' Appeals (Board) on appeal from a rating 
decision issued in April 2003 by the Department of Veterans 
Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

The veteran sought an increased evaluation for his "eye 
injury" in January 2003.  However, in his December 2004 
substantive appeal, he referred to "scars in both eyes."  
It appears to the Board that the December 2004 statement 
raises a claim of entitlement to service connection for 
residuals of left eye injury, including scarring, in addition 
to the service connection granted for the residuals of right 
eye injury.  This statement is REFERRED to the RO for 
clarification with the veteran and any necessary action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Historically, the veteran's service medical records reflect 
that he was treated in August 1943 for a laceration on the 
right cornea incurred when Plexiglas in the plane on which he 
was serving as a turret gunner was hit by anti-aircraft fire.  
Service connection for laceration, cornea, right eye, was 
granted.  Effective in November 1959, that disability was 
characterized as scar, cornea, old, healed, right eye, and 
evaluated as noncompensable.  

VA examination was conducted in February 2003.  The veteran's 
corrected vision in each eye was better than 20/30.  The 
examiner stated that the veteran reported no eye pain, and 
made a notation that there were no visual symptoms.  The 
veteran disputes these notations.  He stated, in his December 
2004 substantive appeal, that he had difficulty focusing, and 
reported that his vision was "like looking through a broken 
window or into a mirror with several cracks."  He believes 
that he can see shadows from the scars at times.  The veteran 
reported, in an October 2003 statement, that he had pain the 
back of both eyes.  The veteran contends that all aspects of 
his visual problems are not being fully considered.  

The examiner who conducted VA eye examination in February 
2003 conducted slit lamp examination, which disclosed no 
abnormalities, and assigned a diagnosis of multiple corneal 
scars.  However, the Board notes that August 1943 service 
medical records state that "[s]ome foreign bodies were 
removed under local anesthesia, but others are deeper in 
cornea."  The Board also notes that the August 1943 report 
of original injury noted that there were lacerations of the 
"cornea of both eyes."  There were corneal opacities in 
each eye on examination in September 1947.  The Board further 
notes that a 1975 medical statement noted that there were 
embedded foreign bodies in the cornea of the right eye.  The 
February 2003 VA examination did not note or comment on the 
evidence of retained foreign bodies, and did not state what 
the effects, if any, of the multiple corneal scars might be.  
Further development of the medical evidence is required.  

Accordingly, the case is REMANDED for the following action:

1.  Although the veteran has previously 
been sent notice under the Veterans 
Claims Assistance Act of 2000, 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2007), it is the 
Board's opinion that the veteran should 
again be provided with notice of VA's 
duties to assist and notify him.  The 
notice should include an explanation as 
to the information or evidence needed to 
determine an effective date and a 
disability rating, including criteria 
necessary for entitlement to a higher 
disability rating that would not be 
satisfied by the claimant demonstrating a 
noticeable worsening or increase in 
severity of the disability and the effect 
that worsening has on the claimant's 
employment and daily life (such as a 
specific measurement or test result).  
Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008); Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Each item of 
notice described in this paragraph should 
be issued prior to issuance of a 
supplemental statement of the case 
(SSOC).  

2.  The veteran's current VA 
ophthalmologic records from February 2003 
to the present should be obtained.  

3.  The veteran should also be asked to 
identify any private ophthalmologic 
records, or any alternative types of 
records, including statements of others 
who have knowledge of his complaints of 
vision problems, which might assist him 
to substantiate the severity of service-
connected disability.  

4.  The veteran should be afforded VA 
examination as necessary to consider all 
symptoms of the veteran's visual problems 
in the right eye, including pain.  The 
claims file must be available to the 
examiner for review prior to the 
examination.  The examiner should review 
August 1943 service medical records and 
relevant post-service clinical records, 
including the reports of 1947 and 1975 
findings relevant to the veteran's right 
eye.  Then, the examiner should describe 
any and all manifestations of residuals 
of right eye injury incurred in August 
1943, including any functional impairment 
of vision.  The examiner should describe 
each of the veteran's complaints about 
his right eye, including complaints of 
pain and vision problems due to "dark 
spots" or "shadows."  As to each 
described complaint, the examiner should 
state whether it is as likely as not that 
the complaint is a residual of the right 
eye injury incurred in August 1943.  

5.  After completion of the above and any 
additional development deemed necessary, 
the expanded record should be reviewed.  
The claim on appeal should be 
readjudicated.  If any report is 
insufficient, or if any requested action 
is not taken or is deficient, it should 
be returned to the examiner for 
correction.  If the claim is not granted, 
the veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case (SSOC), and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



